UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


HOWARD F. YOST,                          
                  Plaintiff-Appellant,
                 v.
                                                  No. 03-1512
JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,
               Defendant-Appellee.
                                         
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                          (CA-01-921-3)

                      Submitted: October 3, 2003

                      Decided: October 24, 2003

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. T. Meisel, Huntington, West Virginia, for Appellant. James A.
Winn, Regional Chief Counsel, Region III, Patricia M. Smith, Deputy
Regional Chief Counsel, Teri C. Smith, Assistant Regional Counsel,
Office of the General Counsel, SOCIAL SECURITY ADMINISTRA-
TION, Philadelphia, Pennsylvania; Kasey Warner, United States
Attorney, Stephen M. Horn, Assistant United States Attorney,
UNITED STATES ATTORNEY’S OFFICE, Charleston, West Vir-
ginia, for Appellee.
2                         YOST v. BARNHART
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Howard F. Yost appeals the district court’s order accepting the
magistrate judge’s recommendation to deny Social Security disability
benefits ("DIB"), asserting (1) the ALJ erred by finding that he
retained the residual functional capacity to perform a limited range of
light work; (2) the ALJ erred in his weighing of the medical evidence;
and (3) the ALJ erred in his credibility determination. We affirm.

   We must uphold the district court’s disability determination if it is
supported by substantial evidence. See 42 U.S.C. § 405(g); Hays v.
Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). Contrary to Yost’s
argument, we find that the ALJ’s residual functional capacity finding
is supported by substantial evidence. The record actually contains evi-
dence that Yost can perform the physical demands of medium work.
Thus, the ALJ gave Yost the benefit of the doubt by finding that he
could perform only a limited range of light work. Moreover, the ALJ
imposed all of the exertional and non-exertional limitations supported
by the record. Finally, we find that Yost’s activities of daily living,
including caring for his dogs, watching television, visiting family and
friends, attending church services, driving short distances, and occa-
sional hunting support the ALJ’s residual functional capacity determi-
nation.

   Next, Yost argues that the ALJ erred in his weighing of the medical
evidence. We disagree. Yost contends that the ALJ erred by rejecting
the opinions of a case manager ("Goddard") and a physical therapist
("Brewer") with regard to his physical impairments. However, neither
Goddard nor Brewer is an acceptable medical source under the Social
Security regulations to determine whether Yost suffers a medically
determinable impairment. See 20 C.F.R. § 1513(a) (2002). Moreover,
Goddard’s opinion was rendered on June 13, 1997, nearly three
months after March 31, 1997, Yost’s date last insured, and Brewer’s
                           YOST v. BARNHART                            3
opinion was rendered on July 31, 1997, exactly four months after the
date Yost was last insured. Thus, the ALJ did not err by rejecting
these opinions in determining Yost’s disability for DIB purposes.

   With regard to his mental impairment, Yost argues that the ALJ
erred by rejecting the opinion of his treating psychiatrist, Dr. Massen-
burg. Again, we disagree. First, Dr. Massenburg evaluated Yost on
only one occasion. Thus, he is not Yost’s treating psychiatrist. Fur-
thermore, his findings are contradicted by those of Yost’s treating
physician and his treating psychologist. Thus, even if Dr. Massenburg
were considered Yost’s treating psychiatrist, his opinion would not be
entitled to controlling weight. See Coffman v. Bowen, 829 F.2d 514,
517 (4th Cir. 1987) (holding that treating physician’s opinion is enti-
tled to great weight if not contradicted by persuasive evidence).
Finally, Dr. Massenburg’s opinion was rendered on July 22, 1997,
nearly four months after the date Yost was last insured. Thus, it is not
relevant to a disability determination for DIB purposes.

   Lastly, Yost argues that the ALJ erred by finding his subjective
allegations of pain and their impact on his ability to work not entirely
credible. This argument fails. The ALJ’s credibility finding was based
on inconsistent statements by Yost regarding his motivation to work,
as well as the lack of objective medical evidence to support his sub-
jective allegations. In particular, Yost stated at his hearing that he
would "pick up pop cans if [he could] make a living at it," but further
stated that he was not willing to relocate for work. Moreover, the
record reveals a lack of objective medical findings to support Yost’s
subjective allegations. See 20 C.F.R. § 404.1529(a) (2002); see also
Mickles v. Shalala, 29 F.3d 918, 923 (4th Cir. 1994) (holding that
allegations of pain, without more, are insufficient to find disability);
Parris v. Heckler, 733 F.2d 324, 327 (4th Cir. 1984) (holding that
subjective evidence of pain cannot take precedence over objective
medical evidence or lack thereof). Yost’s x-rays and MRI’s were con-
sistently normal, a physical therapist noted no correlation between
Yost’s subjective pain and his demonstrated physical ability upon
testing, and his activities of daily living, as noted previously, further
undermine such allegations.

 Yost also contends that the disability award from the West Virginia
Workers’ Compensation Appeals Board as of June 13, 1997, should
4                        YOST v. BARNHART
be considered in assessing his credibility. The standards for finding
a claimant disabled under West Virginia law and under the Social
Security Act are entirely different. Thus, a state award of benefits
does not bind us in establishing proof of disability for DIB purposes.
See 20 C.F.R. § 404.1504. We therefore find that the ALJ properly
evaluated Yost’s credibility.

   Accordingly, we affirm the district court’s order denying benefits.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                         AFFIRMED